AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                DEC 1 8 2019
                                            UNITED STATES DISTRJCT Cou T
                                                                                                        CLERK, U.~- Dl:SF1!CT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                       SOl.lTl·H:J/N.DISTRiCT OF CAUFUl{l~IA
                                                                                                     !V .                        Uf:PU l"Y
              UNITED STATES OF AMERICA                               JUDGMENT IN A C -M·JN1H:;-eA:~---------
                                       V.                            (For Offenses Committed On or After November 1, 1987)
                  YESENIA BARRAGAN (1)
                                                                        Case Number:         3: 18-CR-04609-LAB

                                                                     Frederick Matthew Carroll
                                                                     Defendant's Attorney
USM Number                             80567-298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)               ONE of the Indictment

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                       Count
21: 841 (A)(l ), 846 - Conspiracy To Distribute Methamphetamine                                                              1




     The defendant is sentenced as provided in pages 2 through -               5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has beert found not guilty on count(s)

D     Count(s)                                                  is         dismissed on the motion of the United States.

IZ]   Assessment: $100.00


D     JVTA Assessment*: $

                                   I
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                  IZI Forfeiture pursuant to order filed              12/17/2019                    , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
-change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                YESENIA BARRAGAN (1)                                                      Judgment - Page 2 of 5
CASE NUMBER:              3: l 8-CR-04609-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 120 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       DUBLIN DESIGNATION.
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.
       JUDICIAL RECOMMENDA TION FOR MAXIMUM PLACEMENT IN RRC/RELEASE AT
       EARLIEST DATE POSSIBLE.

 •     The defendant is remanded to the custody of the United States Marshal.

 •
       •    at
                 ------- --                 A.M.               on   _______________ __
       The defendant must surrender to the United States Marshal for this district:
                                                                                                                  _,.;.




       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:.·

                                                                         to
       Defendant delivered on
                                -------------                                 ---------------
 at                                       , with a certified copy of this judgment.
       ------------

                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 18-CR-04609-LAB
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:.              YESENIA BARRAGAN ( 1)                                                         Judgment - Page 3 of 5
       CASE NUMBER:             3: l 8-CR-04609-LAB

                                                    SUPERVISED RELEASE
  Upon release from imprisonment, the defendant will be on supervised release for a term of:
  5 years

                                                MANDATORY CONDITIONS
. 1.   The defendant must not commit another federal, state or local crime.
  2.   The defendant must not unlawfully possess a controlled substance.
  3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
             • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. (check if applicable)
 4.     •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
        a sentence of restitution. (check if applicable)
 5.     ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     •  The .defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.  .
                                                                                                                                   §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
        the location where the defendant resides 1 works, is a student, or was convicted of a qualifying offense. (check if
        applicable)
 7.     • The defendant must participate in an approved program for domestic violence. (check if applicable)

 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
 conditions on the attached page.




                                                                                                              3: l 8-CR-04609-LAB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  YESENIA BARRAGAN (1)                                                                   Judgment - Page 4 of 5
  CASE NUMBER:                3: 18-CR-04609-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer; and the defendant must report to the probation officer
   as instructed.                                                                                    ·

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live,at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

· 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
 · informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.


                                                                                                                     3: l 8-CR-04609-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              YESENIA BARRAGAN (1)                                                  Judgment - Page 5 of 5
CASE NUMBER:            3: 18-CR-04609-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        three times a month for one year. The probation officer may modify or eliminate testing after one year if
        no dirty tests are reported.
     3. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer
        or other electronic communication or data storage devices or media effects, conducted by a United States
        Probation Officer or any federal, state, or local law enforcement officer, at any time with or •without a
        warrant, and with or without reasonable suspicion. Failure to submit to such a search may be grounds for
        revocation; you shall warn any other residents that the premises may be subject to searches pursuant to
        this condition.
     4. Seek and maintain full time employment and/or schooling or a combination of both
     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
     6. Must not associate with any person who you know, or who a probation officer or other law enforcement·
        officer informs you is a Westside criminal street gang member, family members excluded, or any other
        known criminal street gang member or known participate in a criminal street gang, unless given
        permission by the probation officer.


II




                                                                                             3: 18-CR-04609-LAB
  C    e 3:18-cr-04609-LAB Document 118 Filed 12/17/19 PagelD.548 Page 1 of 4 .



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        SOUTHER N DISTRICT OF CALIFORN IA
 10    UNITED STATES OF AMERICA,                       Case No. l 8cr4609-LA B

 11                        Plaintiff,                  PRELIMIN ARY ORDER OF
                                                       CRIMINAL FORFEITU RE
 12           v.
 13    YESENIA BARRAGA N (1),
 14                        Defendant.
 15
 16          WHEREAS , in the Plea Agreement and Forfeiture Addendum in the above-
 17 captioned case, Defendant YESENIA BARRAGA N (1) ("Defendan t") agreed to the
 18 forfeiture of all her right, title and interest in specific properties to the United States
 19 pursuant to Title 21, United States Code, Section 85 3, as properties constituting, or
 20 derived from, any proceeds Defendant obtained directly or indirectly, as the result of
 21    the violations, as well as any properties used or intended to be used to facilitate the·
 22 commission of the violation of Title 21, United States Code, Sections 841 (a)( 1) and
. 23   846; and
 24          WHEREAS , on or about July 25, 2019, Defendant pled guilty before U.S.
· 25 Magistrate Judge Robert A. McQuaid to Count 1 of the Indictment, which plea
 26 included the agreement to forfeiture of the following:

 27                 1)     a Palmetto Armory rife, .556 caliber;

 28                 2)     a laser scope sight;
C    e 3:18-cr~04609-LAB Document 118 Filed 12/17/19 PagelD.549 Page 2 of 4




 1               3)     a tripod;
 2               4)     a20-round Colt AR-15 clip;
 3               5)     a 30-round PMAG clip;
 4               6)     a Gun Guard carrying case;
 5               7) ·   two shotguns; and
 6         WHEREAS, on August 22, 2019 this Court accepted the guilty plea of
 7 Defendant; and
 8         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
 9 addendum, the United States has established the requisite nexus between the forfeited
1O properties and the offense; and
11         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
12 possession of the above-referenced properties, pursuant to 21 U.S.C. § 853 and Rule
13   32.2(b) of the Federal Rules of Criminal Procedure; and
14         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
15 authority to take custody of the above-referenced properties which were found
16 forfeitable by the Court; and
17         WHEREAS, the United States, having submitted the Order herein to the
18 Defendant through her attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
21         1.    Based upon the guilty plea of the Defendant, the United States is hereby
                                                                          '              .



22 authorized to take custody and control of the following assets, and all right, title and
23   interest of Defendant YESENIA BARRAGAN (1) in the following properties are
24 hereby forfeited to the United States for disposition in accordance with the law,
25   subject to the provisions of 21 U.S.C. § 853(n):
26                1)    a Palmetto Armory rife, .556 caliber;
27                2)    a laser scope sight;
28                3)    a tripod; ,
                                               -2-                            18cr4609
C    e 3:18-cr-04609-LAB Document 118 Filed 12/17/19 PagelD.550 Page 3 of 4




 1                4)    a20-round Colt AR-15 clip;

2                 5)    a 30-round PMAG clip;

3                 6)    a Gun Guard carrying case;

4                 7)   . two shotguns.

 5         2.     The aforementioned forfeited assets are to be held by U.S. Alcohol,
 6 Tobacco, Firearms and Explosives in its secure custody and control.
 7         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
 8 to begin proceedings consistent with any statutory requirements pertaining to
 9 ancillary hearings and rights of third parties.       The Court shall conduct ancillary
1O proceedings as the Court deems appropriate only upon the receipt of timely third
11   party petitions filed with the Court and served upon the United States. The Court
12 may determine any petition without the need for further hearings upon the receipt of
13   the Government's response to any petition. The Court may enter an amended order
14 without further notice to the parties.
15         4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
16 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule 0(4) of the
17   Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
18 the United States forthwith shall publish for thirty (30) consecutive days on the
19 Government's forfeiture website, www.forfeiture .gov, notice of this Order, notice of
20   the United States' intent to dispose of the properties in such manner as the Attorney
21   General may direct, and notice that any person, other than the Defendant, having or
22   claiming a legal interest in the above-listed forfeited properties must file a petition
23   with the Court within thirty (30) days of the final publication of notice or of receipt of
24   actual notice, whichever is earlier.

25         5.     This notice shall state that the petition shall be for a hearing; to
26   adjudicate the validity of the petitioner's alleged interest in the property, shall be
27   signed by the petitioner under penalty of perjury, and shall set forth the nature and
28   //
                                                -3-                           18cr4609
 C   e 3:18-cr-04609-LAB Document 118 Filed 12/17/19 PagelD.551 Page 4 of 4




 1 extent of the petitioner's right, title or interest in the forfeited property and any
 2 additional facts supporting the petitioner's claim and the relief sought.
 3         6.    The United States shall also, to the extent practicable, provide direct
 4 written notice to any person known to have alleged an interest in the properties that
 5 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
 6 published notice as to those persons so notified.
 7         7.    Upon adjudication of all third-party interests, this Court will enter an
 8 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
 9 referenced assets, in which all interests will be addressed.
10         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
11   as to the Defendant at the time of sentencing and is part of the sentence and included
12 in the judgment.
13         DATED: 12/16/2019
14                                       ~ A· (ktflY"
                                     Hon. Lari;ylan Bums
15                                   Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-.                            18cr4609
